Barnard, P. J.
(dissenting):
When Blun, who sold the goods to Wertheimer & Hershfield, brought his action against them upon contract and recovered a judgment upon contract, he adopted the sale finally as against Wertheimer ,& Hershfield. He could before that rescind the sale for fraud .and take the goods, or he could arrest, by order, for the fraud in the .sale. As to these two defendants there is no case, even if there was a fraudulent intent not to pay for the goods. An assignment of the judgment to the plaintiff carried with it nothing but the judgment. The claims against Rose, Mrs. Wertheimer and J. B. Goodman for ■damages for a conspiracy with the other defendants to present fictitious debts, and thus get the property acquired by the Blun sale is not assignable either as incident to the judgment or independent of it. The judgment cannot be added to and by the introduction of new parties retried or reconsidered in any way.
The judgment should be affirmed, with costs.
Judgment reversed and new trial granted, costs to abide event.-